DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-34 in the reply filed on 2/17/2022 is acknowledged.  The traversal is on the ground(s) that the search the different groups is not serious burden of search.  This is not found persuasive because the different groups would require different fields of search and different search considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it states the phrase “hydrogen titanate (H2Ti2O5.H2O) nanowire array”, which is indefinite because the phrase hydrogen titanate may include compositions other than H2Ti2O5.H2O. Thus, it is indefinite whether H2Ti2O5.H2O is required by the claim.
Allowable Subject Matter
Claims 1-34 appear to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the cumulative features of claim 1 with particular attention given to the feature of “contacting a substrate with a solvent comprising a titanium (III) precursor, an acid, and an oxidant while microwave heating the solvent, thereby forming a hydrogen titanate (H2Ti2O5.H2O) nanowire array.”
The prior art of Lin “Effect of calcination temperature on the structure of a Pt/TiO2 (B) nanofiber and its photocatalytic activity in generating H2” teaches a process of making a hydrogen titanate nanofiber by starting with a titanium dioxide powder treated with a base to form a slurry that is filtered into a paste. The paste is then dispersed in HCl, washed and died to form the hydrogen titanate (Photocatalyst preparation).
Lin does not teach or suggest “contacting a substrate with a solvent comprising a titanium (III) precursor, an acid, and an oxidant while microwave heating the solvent, thereby forming a hydrogen titanate (H2Ti2O5.H2O) nanowire array.”
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731